Citation Nr: 1640611	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a recurrent muscle disorder manifested by body aches claimed as the result of an undiagnosed illness.  

4.  Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) with anxiety, depression, and alcohol abuse.  

5.  Entitlement to a compensable disability evaluation for the Veteran's sinusitis for the period prior to December 12, 2013.  

6.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's sinusitis for the period on and after December 12, 2013.  

7.  Entitlement to a compensable disability evaluation for the Veteran's allergic rhinitis for the period prior to December 12, 2013.  

8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's allergic rhinitis for the period on and after December 12, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1988 to August 1991 and from May 1997 to October 1998.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which, in pertinent part, established service connection for PTSD with anxiety, depression, and alcohol abuse; assigned a 50 percent evaluation for that disability; effectuated the award as of April 14, 2009; denied service connection for both headaches and a recurrent muscle disorder manifested by body aches claimed as the result of an undiagnosed illness; and denied compensable evaluations for the Veteran's sinusitis and allergic rhinitis.  In May 2010, the RO denied service connection for hypertension.  

In December 2013, the RO increased the evaluation for the Veteran's sinusitis from noncompensable to 30 percent; increased the evaluation for his allergic rhinitis from noncompensable to 10 percent; and effectuated the awards as of December 12, 2013.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

In a May 2014 written statement, the Veteran expressly withdrew his appeal from the denial of service connection for headaches, hypertension, and a recurrent muscle disorder manifested by body aches claimed as the result of an undiagnosed illness, the denial of an initial evaluation in excess of 50 percent for his PTSD with anxiety, depression, and alcohol abuse; the denial of both a compensable evaluation for the period prior to December 12, 2013, and an evaluation in excess of 30 percent for the period on and after December 12, 2013, for his sinusitis; and the denial of both a compensable evaluation for the period prior to December 12, 2013, and an evaluation in excess of 10 percent for the period on and after December 12, 2013, for his allergic rhinitis.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for headaches has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The issue of entitlement to service connection for hypertension has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The issue of entitlement to service connection for a recurrent muscle disorder manifested by body aches claimed as the result of an undiagnosed illness has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The issue of entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's PTSD with anxiety, depression, and alcohol abuse has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The issue of entitlement to a compensable disability evaluation for the Veteran's sinusitis for the period prior to December 12, 2013, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

6.  The issue of entitlement to a disability evaluation in excess of 30 percent for the Veteran's sinusitis for the period on and after December 12, 2013, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

7.  The issue of entitlement to a compensable disability evaluation for the Veteran's allergic rhinitis for the period prior to December 12, 2013, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

8.  The issue of entitlement to a disability evaluation in excess of 10 percent for the Veteran's allergic rhinitis for the period on and after December 12, 2013, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a May 2014 written statement, the Veteran advanced that "I have reviewed the recent VA decision ... [t]his action satisfies my appeal on all issues."  

A veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran has effectively withdrawn his appeal from the denial of service connection for headaches, hypertension, and a recurrent muscle disorder manifested by body aches claimed as the result of an undiagnosed illness; the denial of an initial evaluation in excess of 50 percent for his PTSD with anxiety, depression, and alcohol abuse; the denial of both a compensable evaluation for the period prior to December 12, 2013, and an evaluation in excess of 30 percent for the period on and after December 12, 2013, for his sinusitis; and the denial of both a compensable evaluation for the period prior to December 12, 2013, and an evaluation in excess of 10 percent for the period on and after December 12, 2013, for his allergic rhinitis.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The Veteran's appeal is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


